 In the Matter of PACIFICLUMBER INSPECTION BUREAU, INC.andNORTHWEST LUMBER INSPECTORS'UNION,LOCAL No. 20,877Case No..R--699SUPPLEMENTAL DECISIONANDSECOND AMENDMENT TO DIRECTION OF ELECTIONOctober 24, 1939On May 28, 1938,the National Labor Relations Board, herein calledthe Board,issued a Decision and Direction of Election in *the above-entitled proceeding,,the election to be held within forty-five(45) daysfrom the date of the Direction, under the supervision of the RegionalDirector for the Nineteenth-Region- (Seattle,Washington),to deter-mine whetherthe lumber inspectors of Pacific Lumber InspectionBureau, Inc.,Seattle,Washington,herein called the Company, desireto be represented by Northwest Lumber Inspectors'Union, Local No.20,8771 affiliated with the American Federation of Labor, herein calledthe Union,or by Northwest Lumber Inspectors'Association, hereincalled the Association,for the purposes of collective bargaining, or byneither.On June 23, 1938, the Union duly filed withthe Regional Directorchargesthat the Company had dominated and interfered with theformation and administration of the Association,within the meaningof Section 8 (2) of the National Labor Relations Act, 49 Stat. 449.On June 30,1938, the Board issued an Amendment to Direction ofElection,2whereby itdirected that the election be postponed indefi-nitely pending the investigation and determination of the aforesaidcharges.On October 10,.1939, the Company, the Union, and the Associationentered intoa stipulation,which providesas follows :Whereas the National Labor Relations Board on May 28, 1938ordered an election in the above entitled matter;Whereas on June 30, 1938 the National Labor Relations Boardordered that said election be postponed indefinitely pending thet7N. L.P. B. 529.'7 N. L. R. B.55.16 N. L.R. B., No. 37.329 330DECISIONSOF NATIONALLABOR RELATIONS BOARDinvestigation and determination of charges filed June 23, 1938 bythe Northwest Lumber Inspectors' Union, Local No. 20877;Whereas said Local No. 20877 has requested the withdrawal ofsaid charges and such withdrawal has been approved by theRegional Director of the Nineteenth Region of the National LaborRelations Board;Whereas it is anticipated by the parties hereto that the Na-tional Labor Relations Board will shortly order an election in theabove entitled matter;Whereas there have been certain changes in the employmentstatus of the employees of the undersigned company;Whereas there should be certain deductions and additions madeto the list of names upon which the Order of the Board herein,ordered an election be based, andWhereas it appears that the employees of said company arescattered over a' wide area and that it is impractical to conducta ballot except by mail,Nov, therefore, it is hereby stipulated by and between thePacific Lumber Inspection Bureau, Inc., the Northwest LumberInspectors' Union, Local No. 20877, and the Northwest LumberInspectors' Association that the National Labor Relations Boardmay, if it approves this stipulation, enter an amended decisionand amended direction of election herein, directing that an elec-tion shall be held on the basis of the list of employees, attachedhereto marked Exhibit "A" 3 and made a part hereof, less thosewho may quit or be discharged for cause between this date andthe date of said election.It is further stipulated that said election may be conductedby the use of the United States mail.It is further stipulated by and between the parties heretothat this instrument shall be made a part of the record herein,if approved by the National Labor Relations Board, and havethe same force and effect as if it had been received in evidencein said matter.By letter dated October 13, 1939, the Regional Director notifiedthe Board that he had approved the Union's request for withdrawalof the above-mentioned charges.The Board hereby approves theabove stipulation.It is hereby ordered that the above stipulation.be, and it hereby is, made part of the record in this proceeding.On the basis of the above stipulation the Board finds that the.employees listed below in Appendix A shall be eligible to vote inthe election.The Direction of Election will be amended so as to.3Set forthinfraas Appendix A. PACIFIC LUMBER INSPECTION BUREAU, INCORPORATED331provide and to fix a period within which the election shall beconducted.The Board hereby amends its Direction of Election, as amended,to read as follows :DIRECTED that, as a part of the investigation authorized by theBoard to ascertain representatives for, the purposes of collectivebargaining with Pacific Lumber Inspection Bureau, Inc., Seattle,Washington, an election by secret ballot shall be conducted as earlyas possible but not later than December 9, 1939, under the directionand supervision of the Regional Director for the Nineteenth Region,actin; in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among the lumber inspectors listed in Appendix A, less those who havesince October 10, 1937, quit or been discharged for cause, to deter-mine whether they desire to be represented by Northwest LumberInspectors'Union, Local No. .20,877, affiliated with the AmericanFederation of Labor, or by Northwest Lumber Inspectors' Associa-tion, for the purposes of collective bargaining, or by neither.APPENDIX AE. J. WatkinsChas. FinchOtto DagnerS. DeL. SmithD. I. FishFrank L. DammannW. A. MorrisonRobert GulinJ. E. DuttonAngus GrantAlgot LundquistLouis EgaasW. H. HinesBert MasonCarl EhlerA., J. BolmanH. S. MisnerA. E. EllsworthP. E. CarpenterW. H. NelsonAlonzo A. GauslinFrank ArvesonW. G. NixG. HemnessG. S. FullertonH. M. OlsenE. M. LaPlanteRobert SutherlinWm. OlsonVictor LarsonFred LundL. A. ReganA. G. LaRueJohn M. O. MartinGeo. RichardsonC. H. MacNicholsEarl T. PaulusS.W. ShepardDonald McArthurRobert WilkinsonWm. SkinnerJohn McIntyreJ.H. EckerslyB. J. ThorntonW. G. McIntyreRay M. GarnerFloyd WatsonAl. NyhackJohn LindAnton BangGust OlsonMack ModeChas. J. BeltonP. E. PetersonFred Siden0. BensonGeo. F. SousieR. E. TrailorJ.E. BishopW. C. StevensonClaude L. CoffmanHarry BruunD. SwansonChas. E. DavisR. R. Christianson0.WallinFrank DentonG. A. ChurchillR. L. WhitmanC. H. DunH. M. CobbettB. P. WrenA. M. EmardW. W. CollinsHubert S. Conley 332DECISIONS OF _NATIONAL LABOR RELATIONS BOARDG. E. CrosbyNels EricksonP. FredricksenR. F. DahlgrenDan EspedalJ.D. HalstedW. B. FairchildWm. FoelknerRoy A. HoughLee FerrierG. FredericksonCarl KrigsmanChas.. FloetkeT. O. FrommeRay McKillipPaul HudziakPeter FulsethI.G. OlsonJorgen JohnsonH. L. GambleL. A. PolandR. P. KehoeJ.G. GirardK. C. SayreEd. KnutsonM. E. GreenwoodA. E. SwansonOtto KochrianAino HarkonenG. E. SwansonK. M. LeachL. E. HarrisL. R. ThurmanC. P. O'BrienKnute HaukelidA. R. WalsteadH. M. ,Olson .Jonas. Holland:S.Wineberg _Chas. PetersenAlex JohnsonK. NybergC. Ponzoha .Gunnar JohnsonV. J. AndersenM. M. ReddingtonH. W. JohnsonGeo. S. BaconIngar SorensonJohn E. JohnsonW. E. BenderB. R. SproulA. N. JurichJohn BenoJoe ThomasGus PaloA.W. BlanchardBenj. UddN. A. PattersonJ. L. BrownE.WennbergC. PetersenGust DahlstromI.F.WestA. J. RandolphE. E. DavisD. T. WolfeAndrew RemmenReid DavisA. AndersonC. RosenholmGeorge N. DayM. S. AndersenRobert P. ScottJames L. DixonR. AndersonChas. D. ServiceGeo. L. DunlapE. N. AskerlundN. P. SickmanOtto EastlundC. T. BellC. C. SmithChas. EastmanJ.D. BeardS. J. StevensC. S. FinleyE. E. BennettE.W. ThomsonP. F. FreemanV. P. BerglundA. J. TitusOscar GranquistMartin BerntsenA. E. WickertA. E. GrimstadGeo.W. BestC. E. WoodA. L. GubserP. N. BranstadW. L. GoinFred HaggL. C. BrownH. HaroldsonL. E. HansenAndrew CarlsonChas. EdmanD. O. HendricksEd. CarlsonFerris BrooksPercy HigginsLyle ChallacombeO.. S. BaconP. M. HirteL. E. ChildressFred IT. BainB. J. HolmH. J. CoonsJ. E. BainR. C. HowardM. G. CrispH. E. BennettC. J. JohnsonF. S. DelaneyC. O. BorgenElmer B. JohnsonC. DePuteGlen ChenowethJ.E. JohnsonJ.W. DunnM.. J. CunardG. KleppVance EagerE. C. DavisKohler, Alvin PACIFIC LUMBER INSPECTION BUREAU, INCORPORATED333Walter KohlerC. A. GrunerW. M. ChapmanChas. LagerstedtT. B. KenneyA. R. ClintonLouis LarsenE.W. MeredithTheo. L. ClintonH. LindforsWm. NoonanL. L. CoxLoll, C. E.Clarence PayneG. -H:.'EarlH. LuotoW. L. PeckH. E. EbyC.MathisRoy StokesE. ElfbrandtWm. MattsonR. T. SwearingenEllis B. FullerJ.A. MelizaH. A. ThompsonOlaf GundersonJ. B. MinerOrlyn BoltR.W. HabelO. A. MoeJack K. Greig.James HindsLouis T. NicholsEarl A. HenryFrank B. HuelshoffR. G. O'NeelLeonard LarsenF. S. JohnstonAndrew OlsonK. O. JoyceH. L. JonesJ.W. OverJ.H. BennettF. E. KennedySam OwreGeo. O.CarlsonA. E. KingT. O. KelloggA. FergusonE. S. LeavittPaul J. LarsonG. Hart JohnsonChrist LeeAlbert LindholmP. LindE. H. LeTourneyC.W. LundgrenJ.H. MottCarl G. LinnerJ.W. LundgrenE. M. MacWilliamsJ. A. LongZ.McGheeP.W. OyanJ. C. McCollT. McLaughlinOle SandLyle MurdockTom MathesonA. M. SyltenJ. C. MurphyWm. MayJ.McDonaldAlvin H. NeelyPaul H. MillerA. C. BuchanIvan NeelyGust NordgrenPerry DavisGeo.W. OwenElmer NordloffJ.H. FurnissE. N. PatersonHans NorlingW. F. NickumLeo E. PaulusOle C. OlsonG. S. AalandH. W. PierceA. R. OstergardGeo. BrazeauDavid PikeH. OstromJ. P. LaursenW. G. RobinsonE. S. PrestonSig AbrahamsenCarl A. RoosH. SandstromS. J. AyersGust RoosJ.O. SandvigGerald BaileyG. SimpsonA.'L. SedlackHarold -BalchRay SmithJ.A. TalsoT. A. BarberJ. E. SolbergC.W. TeetzA. BorgesonGuy SyvertsonEarl C. HarshaElmer L. BrownHarry WalkerE. H. KeepersN. J. BrownJ.E.WhitakerH. E. BremnessC. F. ByersF. O. YoungWm. FoleyEdward H. CampbellJohn GissbergA. J. Challacombe